Citation Nr: 1121000	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  09-18 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to retroactive payment of educational assistance benefits under Chapter 35 of Title 38 of the United Stated Code (Survivors' and Dependents' Education Assistance (DEA)).  


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from July 1967 to July 1969.  The appellant is the Veteran's child.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDING OF FACT

The appellant, who is the Veteran's son, failed to file his claim for DEA benefits within one year of the initial rating decision awarding basic eligibility to DEA benefits from September 22, 1987.


CONCLUSION OF LAW

The criteria for retroactive payment of DEA benefits have not been met.  38 U.S.C.A. § 5113 (West 2002 & Supp. 2010); 38 C.F.R. § 21.4131 (2010)


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.   For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031 and 21.1032.  In this case, however, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  VA's duties to notify and assist the Veteran do not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the appellant in substantiating his claim.  Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error.

Analysis

The basic facts are not in dispute.  The appellant is the Veteran's natural born son.  He was born on May [redacted], 1966.  The appellant turned 18 years old in May 1984 and age 26 in May 1992.  

By rating decision dated August 16, 2004, an earlier effective date was awarded for the grant of individual unemployability with a new effective date of September 22, 1987.  In addition, the RO established basic eligibility for DEA benefits from September 22, 1987.  The Veteran was notified of the rating decision on September 2, 2004.  The appellant filed his application for DEA benefits on February 25, 2008.

DEA benefits are provided pursuant to 38 United States Code, Chapter 35 to certain qualifying dependents of certain classes of veterans.  One such class of veterans is those who died of a service-connected disability, and one such qualifying group of dependents consists of the children of such veterans.  38 U.S.C.A. § 3501(a)(1)(A)(i).  Generally, the basic ending (delimiting) date for DEA benefits is the eligible child's 26th birthday.  38 U.S.C.A. § 3512 (a); 38 C.F.R. § 21.3040 (a), (b), (c).  The delimiting date may be modified if certain circumstances occur between the eligible child's 18th and 26th birthdays.  These exceptions apply to children who are enrolled in an ongoing course of approved educational DEA benefits and, due to certain events, warrant an extension of their delimiting ending date as a result.  See 38 U.S.C.A. § 3512(a); 38 C.F.R. §§ 21.3040(d), 21.3041, 21.3043.

The Board notes initially that, under the general provision, the appellant would not be entitled to DEA benefits because he was over the age of 26 at the time the Veteran was notified of the establishment of basic eligibility in September 2004.  However, the law and regulations provide alternative provisions for establishing the commencing date when there has been an adjusted effective date, such as in this case.  

The assignment of an effective date for Chapter 35 educational assistance benefits shall, to the extent feasible, correspond to effective dates relating to awards of disability compensation.  38 U.S.C.A. 5113(a).  Additionally, the governing regulation generally provides that the effective date for the commencing date of an award of Chapter 35 benefits (when the award is the first award for the program of education the eligible person is pursuing) will be determined based on the latest of the following dates:  the beginning date of eligibility as determined by the applicable regulation (in this case, section 21.3041 pertaining to benefits for children of veterans); one-year prior to the date of claim as determined by § 21.1029(b); the date certified by the educational institution; or the effective date of the course approval, or one year before VA receives the approval notice, whichever is later.  38 C.F.R. § 21.4131(d)(1)(i).  However, 38 U.S.C.A. § 5113(b) provides that, under certain circumstances, VA may consider the individual's application as having been filed on the eligibility date of the individual, if that date is more than one-year before the date of the initial rating decision.  38 U.S.C.A. § 5113(b)(1).  Specifically, the criteria for an earlier effective date require a showing that the claimant is an eligible person.  In order to be an eligible person, an individual must:  (1) submit to VA an original application for DEA benefits within one year of the date VA made the rating decision; (B) claim such educational assistance for pursuit of an approved program of education during a period preceding the one-year period ending on the date on which the application was received; and (C) would have been entitled to educational assistance for such course pursuit if the individual had submitted an application on his or her eligibility date.  38 U.S.C.A. § 5113(b)(2).  The term "initial rating decision" means with respect to an eligible person a decision made by VA that establishes (i) service connection for the death of the person from whom such eligibility is derived or (ii) the existence of the service-connected total disability permanent in nature of the person from whom such eligibility is derived, as the case may be.  38 C.F.R. § 5113(b)(3)(C).  An award of benefits pursuant to section 5113(b) is not mandated by statute, but based upon the use of 'may' in the statute, the decision to award benefits under this provision is expressly committed to the discretion of VA's Secretary.  Friedsam v. Nicholson, 19 Vet. App. 555 (2006).  

In addition, VA regulation provides that, when determining the commencement date when there has been an adjusted effective date for award of DEA benefits based on an original claim, VA will consider an eligible person's application as having been filed on his or her eligibility date if the eligibility date is more than one year before the date of the initial rating decision that establishes either that the veteran's death is service-connected or the veteran has a permanent and total disability; and the eligible person files his or her original application for DEA benefits with VA within one year of the initial rating decision; the eligible person claims education assistance for pursuit of an approved program of education for a period that is more than one year before the date VA receives his or her original claim; VA either received the original application on or after November 1, 2000, or received the original application and, as of November 1, 2000, either had not acted on it or had denied it in whole or in part but the claimant remained entitled to pursue available administrative and judicial remedies as to the denial; and the eligible person would have been eligible to DEA benefits if he or she had filed a claim on his or her eligibility date.  38 C.F.R. § 21.4131(e).
Here, the Board notes that the "initial rating decision" referred to in the statute and regulation is the RO's rating decision issued to the Veteran September 2, 2004.  There is no question that, in this rating decision, the Veteran was awarded a retroactive award of total and permanent disability due to individual unemployment to September 22, 1987, and that basic eligibility for DEA benefits was established from September 22, 1987.  There is also no question that the appellant did not file his original claim for DEA benefits until February 25, 2008, more than two years after notification of the initial rating decision.  In order to be an "eligible person" in such circumstances as in the present case, the law clearly requires that the individual's original application must be filed with VA within one year of the initial rating decision.  Plainly the appellant's original application was untimely and, therefore, he is not an eligible person under the alternate provisions for establishing the commencing date under 38 U.S.C.A. § 5113(b); 38 C.F.R. § 21.4131(e).  Thus, entitlement to retroactive payment of DEA benefits is not warranted.

To the extent that the appellant and/or the Veteran argues that the commencing date should go back to September 22, 1987, as this is the date set by the RO as the effective date of basic eligibility for DEA benefits, the Board finds the argument advanced to be couched in equity.  Although sympathetic to the appellant, however, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

Furthermore, to the extent that the appellant maintains that he was not aware of or informed of the filing deadlines for the benefit he seeks, it has been held by the Courts that such matters as the appellant contends are no exception to VA regulations.  See Morris v. Derwinski, 1 Vet. App. 260 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  The Court of Appeals for Veterans Claims has noted that the United States Supreme Court has recognized that persons dealing with the United States government are charged with knowledge of federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge or hardship resulting from innocent ignorance.  See Morris, 1 Vet. App. at 260.  Moreover, there is no statutory or regulatory provision for any exceptions to the filing requirements that apply to this case.  Indeed, regulations specifically applicable to Chapter 35 provide that VA's failure to give a claimant or potential claimant any form or information concerning the right to file a claim, or to furnish notice of the time limit for the filing of a claim, will not extend the time for filing.  38 C.F.R. § 21.1033(a).  Consequently, this argument is unprevailing.  See also Andrews v. Principi, 351 F.3d 1134, 1137-38 (Fed. Cir. 2003) (holding that the provisions of 38 U.S.C.A. § 7722(b) and (c) - which direct VA to distribute information pertaining to eligibility for benefits - are hortatory and cannot be relied upon to establish an effective date earlier than that otherwise permitted by statute); see also Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (holding that Chapter 30 benefits cannot be awarded on the basis of the VA's failure to provide a veteran with accurate information pertaining to eligibility).  

In sum, the Board can find no provision in the law that would allow the appellant's claim to be granted.  Consequently, the appellant's request for retroactive payment of DEA benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law.


ORDER

Entitlement to retroactive payment of DEA benefits is denied.  


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


